** VACANCY — SENATE ** QUESTION: ARE THE PRESENT TERM OF OFFICE OF THE UNITED STATES SENATOR J. HOWARD EDMONDSON WILL EXPIRE? IN CONSIDERATION OF THE ABOVE CONSTITUTIONAL AND STATUTORY PROVISIONS AND DECISIONS, AND SINCE UNDER 51 O.S. 12 [51-12] THE PEOPLE OF OKLAHOMA WILL, AT THE NOVEMBER 1964 GENERAL ELECTION, ELECT A SENATOR (WHETHER SENATOR EDMONDSON OR SOME OTHER PERSON) "TO FILL OUT THE UNEXPIRED PORTION" OF ROBERT S. KERR'S REGULAR TERM OF OFFICE AS UNITED STATES SENATOR (WHICH TERM EXPIRED ON JANUARY 1, 1967), THE PRESENT TERM OF OFFICE OF SENATOR EDMONDSON WILL EXPIRE WHEN THE PERSON ELECTED SENATOR AT SAID 1964 GENERAL ELECTION QUALIFIES AND IS SEATED BY THE SENATE. (UNEXPIRED TERM, APPOINTMENT, ELECTION, TERM OF OFFICE) CITE: AMEND 17, 51 O.S. 12 [51-12], 2 U.S.C.A. 36
(FRED HANSEN)